                                                       Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 1 of 14




                                                1   Christopher M. Curran (pro hac vice)
                                                    ccurran@whitecase.com
                                                2
                                                    Lucius B. Lau (pro hac vice)
                                                3   alau@whitecase.com
                                                    Dana E. Foster (pro hac vice)
                                                4
                                                    defoster@whitecase.com
                                                5   WHITE & CASE LLP
                                                    701 Thirteenth Street, N.W.
                                                6
                                                    Washington, DC 20005
                                                7   Telephone: (202) 626-3600
                                                    Facsimile: (202) 639-9355
                                                8
                                                9   Attorneys for Defendants Toshiba Corporation,
                                                    Toshiba America, Inc., Toshiba America
                                               10
                                                    Information Systems, Inc., Toshiba America
                                               11   Consumer Products, L.L.C., and Toshiba America
                                                    Electronic Components, Inc.
                                               12
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13   [Additional Responding Parties and Counsel Listed on Signature Page]
                                               14
                                                                             UNITED STATES DISTRICT COURT
                                               15                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                  (OAKLAND DIVISION)
                                               16
                                               17
                                                    IN RE: CATHODE RAY TUBE (CRT)                          Case No. 3:07-cv-05944-JST
                                               18
                                                    ANTITRUST LITIGATION                                         MDL No. 1917
                                               19
                                               20                                                     DEFENDANTS’ OPPOSITION TO
                                                                                                      MOTION TO VACATE ORDERS
                                               21                                                     AND JUDGMENT CERTIFYING
                                               22                                                     SETTLEMENT CLASS,
                                                    This Document Relates to:
                                                                                                      APPROVING SETTLEMENT AND
                                               23   ALL INDIRECT PURCHASER ACTIONS                    AWARDING ATTORNEYS’ FEES
                                               24                                                     (DKT. 4712, 4717, 4740)

                                               25                                                     Date: September 4, 2019
                                               26                                                     Time: 2:00 p.m.
                                                                                                      Courtroom: 6, 2nd Floor
                                               27                                                     Judge: Hon. Jon S. Tigar
                                               28

                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                         Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 2 of 14




                                                1   I.      INTRODUCTION
                                                2           Acting now to vacate this Court’s prior orders certifying the settlement classes,
                                                3   approving the settlements, and awarding attorneys’ fees — even before court-ordered
                                                4   mediation is given a chance to succeed — will not accomplish justice for any of the parties;
                                                5   rather, it will wreak havoc on that mediation, a delicate process currently being administered
                                                6   by Magistrate Judge Corley. Because the ORS Plaintiffs cannot satisfy the requirements of
                                                7   Rule 60(b)(6), ORS Plaintiffs’ Motion to Vacate Orders Certifying Settlement Class,
                                                8   Approving Settlement, and Awarding Attorneys’ Fees (the “Motion to Vacate”) should be
                                                9   denied or, in the alternative, held in abeyance until Magistrate Judge Corley completes her
                                               10   work.
                                               11           As directed by this Court’s order referring the matter to mediation (ECF No. 5427),
                                               12   the Defendants and Counsel for the 22 certified settlement-only statewide damages classes
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13   (the “22 States”), appeared before Magistrate Judge Corley on July 26, 2019 to seek a
                                               14   negotiated resolution to amend and preserve, in some form, the original IPP settlement
                                               15   agreements. Mindful of the Court’s instruction for the parties to be pragmatic, the parties
                                               16   negotiated in good faith and reached a settlement-in-principle. The settlement-in-principle,
                                               17   carefully overseen by Magistrate Judge Corley, constitutes an important step in resolving this
                                               18   long-running case because, once finalized and if approved by the Court, it will release the
                                               19   claims of the 22 States, but will not release the claims of the IPP claimants in the ORS or
                                               20   NRS Subclasses. In light of the settlement-in-principle, which does not impact either the
                                               21   ORS or NRS Subclasses, and the ongoing mediation process involving the ORS Plaintiffs,
                                               22   the Court should not grant the Motion to Vacate at this time. Refraining from grating the
                                               23   motion will ensure that the practical process outlined by this Court proceeds apace, while
                                               24   allowing the IPPs in the 22 States and the Defendants sufficient time to finalize their
                                               25   settlement-in-principle and to submit the amended settlement agreements for the Court’s
                                               26   review. Granting the motion would unnecessarily risk further uncertainty, upheaval, and
                                               27   delay, and would be incorrect under the law.
                                               28
                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                   1
                                                          Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 3 of 14




                                                1            The ORS Plaintiffs move the Court to vacate the orders approving the settlements,
                                                2   class certification, and attorneys’ fees under Rule 60(b)(6) of the Federal Rules of Civil
                                                3   Procedure, but their motion is conspicuously barren of authority justifying the application of
                                                4   that rule here. Rule 60(b)(6) is only appropriate to “accomplish justice” in “extraordinary
                                                5   circumstances.” Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 864 (1988)
                                                6   (emphasis added). In their motion, the ORS Plaintiffs identify the first requirement to invoke
                                                7   the rule, but are conveniently silent as to the second. Mot. at 7. Unsurprisingly, such
                                                8   “extraordinary circumstances” are not present here.      Moreover, granting the Motion to
                                                9   Vacate would not “accomplish justice.”
                                               10            Accordingly, the ORS Plaintiffs do not have grounds to invoke Rule 60(b)(6), the
                                               11   Motion to Vacate should not be granted, and the parties should continue to pursue court-
                                               12   ordered mediation.
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13   II.      RELEVANT BACKGROUND
                                               14            From January through April 2015, the Defendants entered into settlement agreements
                                               15   with all the IPPs to resolve this long-running dispute. See ECF No. 3862-1, Ex. A (Philips
                                               16   Settlement Agreement) (executed on January 26, 2015); ECF No. 3862-2, Ex. B (Panasonic
                                               17   Settlement Agreement) (executed on January 28, 2015); ECF No. 3862-3, Ex. C (Hitachi
                                               18   Settlement Agreement) (executed on February 19, 2015); ECF No. 3862-4, Ex. D (Toshiba
                                               19   Settlement Agreement) (executed on March 6, 2015); ECF No. 3862-5, Ex. E (Samsung SDI
                                               20   Settlement Agreement) (executed on April 1, 2015); ECF No. 3876-1, Ex. A (Thomson
                                               21   Settlement Agreement) (executed on June 10, 2015). The ORS Plaintiffs wrongly assert that
                                               22   the settlements “provided for a recovery to only a subset of repealer state class members” and
                                               23   released the ORS consumers’ repealer-state damages claims “for nothing.” Mot. at 1, 2, 6.
                                               24   That is wrong. None of the settlements released any claims “without consideration.” The
                                               25   Defendants collectively paid $576.75 million in consideration for the global releases. And
                                               26   each of the settlement agreements expressly provided for the IPPs to separately determine an
                                               27   appropriate plan of allocation, subject to Court approval. See, e.g., Toshiba Settlement
                                               28   Agreement ¶ 20 (“[T]he Settlement Fund shall be distributed in accordance with a plan to be

                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                   2
                                                       Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 4 of 14




                                                1   submitted at the appropriate time by Plaintiffs, subject to approval by the Court. In no event
                                                2   shall any Toshiba Releasee have any responsibility . . . whatsoever with respect to the . . .
                                                3   distribution . . . of the Settlement Fund . . . .”). In any event, contrary to the ORS Plaintiffs’
                                                4   argument (Mot. at 8), worthless claims may be released without consideration. See Def.
                                                5   Response to Mot. Appoint. Interim Co-Lead Counsel, ECF No. 5468 at 11-13.
                                                6          On May 29, 2015, the IPPs submitted the plan of allocation, which provided that
                                                7   indirect purchasers in the 22 States would be able to make claims on the $576.75 million
                                                8   settlement fund, but claimants from all other states would not. See IPPs’ Mot. for Prelim.
                                                9   Approval of Class Action Settlements at 26-29, ECF No. 3861.
                                               10          On July 7, 2016, the Court granted final approval of the settlements and allocation
                                               11   plan (ECF No. 4712), and on July 14, 2016, entered a Final Judgment of Dismissal with
                                               12   Prejudice as to the Defendants (ECF No. 4717).
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13          After the ORS Plaintiffs (and objectors from NRS) appealed the grant of final
                                               14   approval and the order granting attorneys’ fees to IPP Counsel to the Ninth Circuit, on
                                               15   February 13, 2019, the Ninth Circuit remanded this matter back to this Court. Order at 12, In
                                               16   re: Cathode Ray Tube (CRT) Antitrust Litig., No. 16-16373 (9th Cir. Feb. 13, 2019)
                                               17   (“Remand Order”), ECF No. 252 (issuing a limited remand “to the District Court to
                                               18   reconsider its order on [settlement-only] class certification and settlement approval” insofar
                                               19   as the damages claims of purchasers in Massachusetts, Missouri, and New Hampshire were
                                               20   released without compensation). The ORS Plaintiffs expressly sought the vacatur of this
                                               21   Court’s final approval, but the Ninth Circuit decided that it would “not vacate the order at
                                               22   this time.” Id. (Defendants maintain that the Ninth Circuit’s mandate was limited, and that
                                               23   under the rule-of-mandate doctrine, the Court lacks jurisdiction to reconsider the settlements,
                                               24   except as to the IPPs in Massachusetts, Missouri, and New Hampshire. See, e.g., ECF No.
                                               25   5468 at 8-9.)
                                               26          On April 9, 2019, the Court held a case management conference where it stated that it
                                               27   would appoint separate counsel for the three Omitted Repealer States (“ORS”), allowed
                                               28   motions for the appointment of subclass representatives and counsel for the Non-Repealer

                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                     3
                                                       Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 5 of 14




                                                1   States (“NRS”), as well as for six additional ORS, and stated an intention to direct the parties
                                                2   to mediation. ECF No. 5444 (Apr. 9, 2019 Hrg. Tr.) at 5:8-10 (“As I’ll say in a second, I
                                                3   think we need to get counsel for the omitted repealer state plaintiffs; and we need to get
                                                4   everybody to somebody like Judge Corley . . . .”); see also id. at 4:19-22, 16:21-17:5, 18:25-
                                                5   19:5, 19:8-13. During that same case management conference, the Court urged the parties to
                                                6   bring a settlement before the Court so that it could assess anew whether it “passes muster”
                                                7   and expressed an interest in finding a way to “finish” the case. Id. at 6:24-7:1 (“I think you
                                                8   bring me a settlement. . . . You bring me one and then I decide whether it passes muster or
                                                9   not.”); id. at 27:11-12 (“I like the case. I mean, I wish I could figure how to finish it.”).
                                               10   Since that time, the IPPs in the 22 States and the Defendants have been working to do just
                                               11   that.
                                               12           On April 9, 2019, the Court also referred the matter to mediation before Magistrate
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13   Judge Corley. ECF No. 5427.
                                               14           On June 6, 2019, the Court held a hearing on the ORS and NRS Plaintiffs’ Motions to
                                               15   Appoint Subclass Counsel (ECF Nos. 5451, 5459) and to Vacate or Clarify the 2010
                                               16   Stipulation and Order (ECF No. 5469). During that hearing, the Court urged the parties to be
                                               17   pragmatic in finding a resolution to the case, and expressed a hope that the parties understand
                                               18   that resolving the case “sooner rather than later is in everybody’s interest.” ECF No. 5499
                                               19   (June 6, 2019 Hrg. Tr.) at 45:10-15.
                                               20           On July 3, 2019, the Court appointed counsel for the ORS and NRS Subclasses and
                                               21   vacated the 2010 Stipulation and Order. ECF No. 5518. Since that time, ORS Subclass
                                               22   Counsel and the Defendants have been negotiating a proposed schedule for the ORS
                                               23   Plaintiffs to pursue their claims. Concurrently, the parties contacted Magistrate Judge Corley
                                               24   to apprise her of relevant issues and to set a schedule for the court-ordered mediation.
                                               25           In less than two months, the IPPs in the 22 States and the Defendants have
                                               26   participated in two full-day, in-person mediation sessions before Magistrate Judge Corley, on
                                               27   May 31, 2019, and on July 26, 2019. ECF Nos. 5523, 5531. During the latter session, the
                                               28   IPPs in the 22 States and the Defendants reached a settlement-in-principle to preserve the

                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                    4
                                                       Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 6 of 14




                                                1   settlements between the Defendants and the 22 States, without prejudicing either the ORS or
                                                2   NRS Subclasses. See ECF No. 5532. The IPPs in the 22 States and the Defendants are
                                                3   working to finalize the settlement-in-principle, including preparing papers to submit the
                                                4   settlement for this Court’s approval.
                                                5   III.   ARGUMENT
                                                6          Rule 60(b)(6) of the Federal Rules of Civil Procedure “should only be applied in
                                                7   ‘extraordinary circumstances’” and when vacating a judgment “is appropriate to accomplish
                                                8   justice.” Liljeberg, 486 U.S. at 864 (quoting Ackermann v. United States, 340 U.S. 193
                                                9   (1950) and Klapprott v. United States, 335 U.S. 601, 614-15 (1949)). “The rule is to be
                                               10   utilized only where extraordinary circumstances prevented a party from taking timely action
                                               11   to prevent or correct an erroneous judgment.” Haw. Cty. Green Party v. Clinton, 124 F.
                                               12   Supp. 2d 1173, 1184 (D. Haw. 2000) (quoting United States v. Alpine Land & Reservoir,
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13   Co., 984 F.2d 1047, 1049 (9th Cir. 1993)). Neither of those justifications is present here.
                                               14   See Alpine Land, 984 F.2d at 1049 (“Rule 60(b)(6) has been used sparingly as an equitable
                                               15   remedy to prevent manifest injustice.”).
                                               16          A.      There is No Justification for Granting the Motion to Vacate, Under Rule
                                                                   60(b)(6) of the Federal Rules of Civil Procedure or Otherwise
                                               17
                                               18          “[E]xtraordinary circumstances” are those where “circumstances beyond [the
                                               19   movant’s] control prevented timely action to protect its interests.” Haw. Cty. Green Party,
                                               20   124. F. Supp. 2d at 1184 (quoting Alpine Land, 984 F.2d at 1049). Such “extraordinary
                                               21   circumstances” have been found where there has been an intervening change in law (see
                                               22   Phelps v. Alameida, 569 F. 3d 1120, 1133 (9th Cir. 2009)), or where an attorney “virtually
                                               23   abandoned his client by failing to proceed with his client’s defense despite court orders to do
                                               24   so.”   Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1170-71 (9th Cir. 2002).              Such
                                               25   extraordinary circumstances are not present here. Indeed, the ORS Plaintiffs were able to
                                               26   protect their interests by filing objections to the settlement and fee approval orders,
                                               27   prosecuting appeals, and moving (and succeeding) to have subclass counsel appointed, which
                                               28   will allow them to have a seat at the court-ordered mediation before Magistrate Judge Corley.

                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                    5
                                                       Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 7 of 14




                                                1          Nevertheless, just as the parties are beginning to make progress in that court-ordered
                                                2   mediation, the ORS Plaintiffs needlessly move to undermine that process by seeking relief
                                                3   under Rule 60(b)(6), doing so by relying heavily on this Court’s November 8, 2018 order
                                                4   denying the IPPs’ Motion for an Indicative Ruling. Mot. at 7. Tellingly, the ORS Plaintiffs
                                                5   misstate the Rule 60(b)(6) standard and cite no authority that justifies such relief. The ORS
                                                6   Plaintiffs “do[] not satisfy the stringent standards for relief under Rule 60(b)(6).” Haw. Cty.
                                                7   Green Party, 124 F. Supp. 2d at 1185.
                                                8          Moreover, granting the ORS Plaintiffs’ motion would not “accomplish justice.”
                                                9   Liljeberg, 486 U.S. at 864 (quoting Klapprott, 335 U.S. at 614-15). Granting the Motion to
                                               10   Vacate now, while the Defendants and the IPPs in the 22 States are working to amend and
                                               11   preserve the settlements, would accomplish just the opposite. See Buck v. Davis, 137 S. Ct.
                                               12   759, 778 (2017) (“In determining whether extraordinary circumstances are present, a court
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13   may consider a wide range of factors,” including “‘the risk of injustice to the parties’”
                                               14   (quoting Liljeberg, 486 U.S. at 863-64)). The IPPs in the 22 States would be thrown back
                                               15   into litigation, further delaying, and possibly eliminating, their ability to recover from the
                                               16   settlement fund that has long been sitting in escrow.       Even further, granting the ORS
                                               17   Plaintiffs’ motion will automatically trigger the disbursal of the $576.75 million escrow fund
                                               18   (plus approximately $14 million in accrued interest) back to the Defendants. See, e.g.,
                                               19   Philips Settlement at ¶17(h) (“If this Agreement does not receive final Court approval . . .
                                               20   then all amounts paid by Philips into the Settlement Fund . . . shall be returned to Philips
                                               21   from the Escrow Account by the Escrow Agent along with any interest accrued thereon
                                               22   within thirty (30) calendar days.”). Once those funds are disbursed there is no assurance that
                                               23   those funds will ever be available to plaintiffs through settlement or otherwise.         The
                                               24   Defendants would also be returned to active litigation, completely stripped of the benefit of
                                               25   their over half-a-billion-dollar bargain and re-exposed to billions of dollars in potential
                                               26   liability, despite having litigated, negotiated, and mediated in good faith to resolve these
                                               27   claims. None of these eventualities would “accomplish justice.”
                                               28
                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                    6
                                                       Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 8 of 14




                                                1          The Court was correct to encourage a pragmatic solution to the issues before it and
                                                2   thus should deny the ORS Plaintiffs’ motion, which is anything but pragmatic. ECF No.
                                                3   5499 (June 6, 2019 Hrg. Tr.) 45:17-19 (“But if there ever was a case in which pragmatism
                                                4   was called for, it’s this case. And if ever a time had arisen for pragmatism to be on the table,
                                                5   it’s now.”). To ensure a practical outcome that does nothing to prejudice the ORS and NRS
                                                6   Subclasses, the Defendants and the IPPs in the 22 States need a reasonable amount of time to
                                                7   finalize their settlement-in-principle and prepare the approval papers that the Court
                                                8   requested. ECF No. 5444 (Apr. 9, 2019 Hrg. Tr.) at 6:24-7:1 (“I think you bring me a
                                                9   settlement. . . . You bring me one and then I decide whether it passes muster or not.”). Once
                                               10   submitted, as this Court is aware, it has the discretion to approve such a settlement. ECF No.
                                               11   5499 (June 6, 2019 Hrg. Tr.) at 27:14-19 (“I’m familiar with the law that says that when
                                               12   certain parties to a class action settlement agreement want to modify the agreement in a way
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13   that affects their own rights and obligations but leaves the rights and obligations of remaining
                                               14   class members or other parties intact, that that is permissible. I am aware of that law.”); see
                                               15   also Belew v. Brink’s Inc., 721 F. App’x 734, 735 (9th Cir. 2018) (affirming an order
                                               16   approving a settlement agreement where the scope of that settlement’s release was narrowed
                                               17   to exclude unrelated claims, holding that “[s]horn of the release of the unrelated claims, the
                                               18   district court’s approval of the Joint Stipulation seems entirely appropriate”).
                                               19          Importantly, providing the Defendants and the IPPs in the 22 States with a reasonable
                                               20   amount of time to finalize and submit their settlement will potentially allow a significant
                                               21   portion of the IPP case to be resolved, which would constitute a prominent step towards
                                               22   bringing this matter to its conclusion, goals that the Court itself has prized. ECF No. 5444
                                               23   (Apr. 9, 2019 Hrg. Tr.) at 27:11-12 (“I like the case. I mean, I wish I could figure how to
                                               24   finish it.”); ECF No. 5499 (June 6, 2019 Hrg. Tr.) at 45:12-15 (“I would hope that . . . your
                                               25   clients would see that bringing this whole thing to a conclusion sooner rather than later is in
                                               26   everybody’s interest.”). Allowing the settlement process to continue without disruption will
                                               27   also give the Court maximum flexibility when determining what notice, if any, will be
                                               28   required in connection with the revised settlement, thereby avoiding unnecessary costs and

                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                     7
                                                        Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 9 of 14




                                                1   inefficiencies. With a negotiated settlement between the Defendants and the IPPs in the 22
                                                2   States so near at hand, the Court should avoid complicating the review and possible approval
                                                3   of that settlement.      Indeed, granting the Motion to Vacate would stand at odds with
                                                4   established Ninth Circuit law for courts to encourage compromise settlements. See Camacho
                                                5   v. City of San Luis, 359 F. App’x 794, 796 (9th Cir. 2009) (providing that “the law favors and
                                                6   encourages compromise settlements” due to the “overriding public interest in settling and
                                                7   quieting litigation”); see also In re Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008)
                                                8   (“[T]here is a strong judicial policy that favors settlements, particularly where complex class
                                                9   action litigation is concerned.”).
                                               10           B.       ORS Plaintiffs’ Authorities are Inapposite
                                               11           Beyond misidentifying the standard to seek relief under Rule 60(b)(6) of the Federal
                                               12   Rules of Civil Procedure (Mot. at 7), the ORS Plaintiffs do not cite any authority justifying
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13   relief under that rule, let alone authority supporting overturning a settlement approval order
                                               14   when the very same settlements are currently the subject of court-ordered mediation.
                                               15           In calling for the Court to vacate the order approving the settlement agreements, the
                                               16   ORS Plaintiffs point to Reynolds v. Beneficial National Bank, 288 F.3d 277, 282-284 (7th
                                               17   Cir. 2002), Yoshioka v. Charles Schwab Corp., No. 11-1625-EMC, 2011 WL 6748984, at
                                               18   *12 (N.D. Cal. Dec. 22, 2011), and Daniels v. Aéropostale West, Inc., No. C 12-05755
                                               19   WHA, 2014 U.S. Dist. LEXIS 74081, at *8-10 (N.D. Cal. May 29, 2014). Mot. at 7-8
                                               20   (Section III.A.). None of those cases discusses the application of Rule 60(b)(6) generally or
                                               21   specifically, let alone in the unique context of the instant case. Instead, each of the cases
                                               22   discusses issues that have been well briefed before the MDL Court and Ninth Circuit. Those
                                               23   cases and arguments do not, however, support the application of Rule 60(b)(6) of the Federal
                                               24   Rules of Civil Procedure.
                                               25           The cases cited by the ORS Plaintiffs to vacate the order certifying the settlement
                                               26   classes are similarly deficient. See Mot. at 8-10.1 None of them is in the context of Rule
                                               27
                                               28   1
                                                      The inapposite cases cited in Section III.B of the Motion to Vacate are: Molski v. Gleich, 318 F.3d 937, 956
                                                    (9th Cir. 2003), In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 827 F.3d 223, 231 (9th
                                                        DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                     SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                                        4717, 4740)
                                                                                      Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                          8
                                                       Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 10 of 14




                                                1   60(b)(6) of the Federal Rules of Civil Procedure, and none of them articulates how the instant
                                                2   case exhibits the “extraordinary circumstances” necessary to invoke the rule, or how justice
                                                3   would be accomplished if it was invoked. Moreover, because the settlement-in-principle
                                                4   carves out the ORS Plaintiffs’ claims from the scope of the releases, the ORS Plaintiffs’
                                                5   concerns as to the adequacy of class representatives and counsel as to their interests under
                                                6   Rule 23 of the Federal Rules of Civil Procedure will be rendered moot if the 22 States’
                                                7   settlement is approved. See ECF No. 5535 (“The Court’s expressed concern was that NRS
                                                8   and ORS states might need separate representation. . . . [T]he Court has now appointed
                                                9   counsel for the ORS and NRS Subclasses. ECF No. 5518. The conflict problem the Court
                                               10   identified has now been abated.” (emphasis added)).
                                               11           The cases cited by the ORS Plaintiffs to vacate the fee order are also inapposite. Mot.
                                               12   at 10-11 (Section III.C). As with every other case cited by the ORS Plaintiffs to vacate the
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13   orders at issue, none of them discusses Rule 60(b)(6) of the Federal Rules of Civil Procedure,
                                               14   let alone establishes the “stringent standards” to seek relief under the rule. Haw. Cty. Green
                                               15   Party, 124. F. Supp. 2d at 1185. Moreover, because the order approving settlement should
                                               16   not be reversed, there is no corresponding basis to disturb the order approving attorneys’
                                               17   fees. See, e.g., Radcliffe v. Experian Info. Sols., 715 F.3d 1157, 1167–68 (9th Cir. 2013)
                                               18   (reversing the awards of attorneys’ fees and costs “[b]ecause we reverse the settlement”).
                                               19                                                 *       *        *
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25   Cir. 2010), Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 621-22 (1997), Ortiz v. Fibreboard Corp., 527 U.S.
                                                    815, 858 (1999), Radcliffe v. Experian Info. Solutions, Inc., 715 F.3d 1157, 1168 (9th Cir. 2013), General Tel
                                               26
                                                    Co. of S.W. v. Falcon, 457 U.S. 147, 161 (1982), Dewey v. Volkswagen Aktiengesellschaft, 681 F.3d 170, 183
                                               27   (3d Cir. 2012), Lightbourne v. Printroom, Inc., 307 F.R.D. 593, 604 (C.D. Cal. 2015), In re Joint Eastern &
                                                    Southern District Asbestos Litig., 982 F.2d 721, 743 (2d Cir. 1992), In re Motor Fuel Temperature Sales
                                               28   Practices Litig., 271 F.R.D. 263, 283, 296 (D. Kan. 2010), and Her v. Regions Fin. Corp., No. 2:07-CV-2017-
                                                    RTD, 2007 WL 28006558, at *2 (W.D. Ark. Sept. 25, 2007).
                                                        DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                     SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                                       4717, 4740)
                                                                                      Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                          9
                                                      Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 11 of 14




                                                1   IV.    CONCLUSION
                                                2          For the foregoing reasons Defendants respectfully request that the Court deny the
                                                3   ORS Plaintiffs’ Motion to Vacate or, in the alternative, hold in abeyance until Magistrate
                                                4   Judge Corley completes her work.
                                                5
                                                                                                     Respectfully submitted,
                                                6
                                                    Dated: August 2, 2019
                                                7
                                                8
                                                                                                By: /s/ Christopher M. Curran
                                                9                                                   Christopher M. Curran (pro hac vice)
                                                                                                    ccurran@whitecase.com
                                               10
                                                                                                    Lucius B. Lau (pro hac vice)
                                               11                                                   alau@whitecase.com
                                                                                                    Dana E. Foster (pro hac vice)
                                               12
                                                                                                    defoster@whitecase.com
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13                                                   WHITE & CASE LLP
                                                                                                    701 Thirteenth Street, N.W.
                                               14
                                                                                                    Washington, DC 20005
                                               15                                                   Telephone: (202) 626-3600
                                                                                                    Facsimile: (202) 639-9355
                                               16
                                                                                                     Attorneys for Defendants Toshiba
                                               17
                                                                                                     Corporation, Toshiba America, Inc.,
                                               18                                                    Toshiba America Information Systems,
                                                                                                     Inc., Toshiba America Consumer
                                               19
                                                                                                     Products, L.L.C., and Toshiba America
                                               20                                                    Electronic Components, Inc.
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28
                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                10
                                                        Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 12 of 14




                                                1       /s/ Jeffrey L. Kessler                          /s/ Andrew Rhys Davies
                                                        WINSTON & STRAWN LLP                            ALLEN & OVERY LLP
                                                2
                                                        JEFFREY L. KESSLER                              MICHAEL S. FELDBERG
                                                3       jkessler@winston.com                            michael.feldberg@allenovery.com
                                                        EVA W. COLE                                     ANDREW RHYS DAVIES
                                                4
                                                        ewcole@winston.com                              andrewrhys.davies@allenovery.com
                                                5       SOFIA ARGUELLO                                  1221 Avenue of the Americas
                                                        sarguello@winston.com                           New York, NY 10020
                                                6
                                                        200 Park Avenue                                 Telephone: (212) 610-6300
                                                7       New York, NY 10166-4193                         Facsimile: (212) 610-6399
                                                        Telephone: (212) 294-6700
                                                8
                                                        Facsimile: (212) 294-4700                       JOHN ROBERTI
                                                9                                                       john.roberti@allenovery.com
                                                        KEVIN B. GOLDSTEIN                              ALLEN & OVERY LLP
                                               10
                                                        kbgoldstein@winston.com                         1101 New York Avenue NW
                                               11       35 W. Wacker Drive                              Washington, DC 20005
                                                        Chicago, IL 60601-9703                          Telephone: (202) 683-3800
                                               12
                                                        Telephone: (312) 558-5600                       Facsimile: (212) 610-6399
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13       Facsimile: (312) 558-5700
                                                                                                        Attorneys for Defendants Samsung SDI
                                               14
                                                        WEIL, GOTSHAL & MANGES LLP                      Co., Ltd.; Samsung SDI America, Inc.;
                                               15       DAVID L. YOHAI                                  Samsung SDI Mexico S.A. De C.V.;
                                                        david.yohai@weil.com                            Samsung SDI Brasil Ltda.; Shenzhen
                                               16
                                                        ADAM C. HEMLOCK                                 Samsung SDI Co., Ltd.; Tianjin Samsung
                                               17       adam.hemlock@weil.com                           SDI Co., Ltd.; and Samsung SDI
                                                        DAVID YOLKUT                                    (Malaysia) Sdn. Bhd.
                                               18
                                                        david.yolkut@weil.com
                                               19       767 Fifth Avenue
                                                        New York, NY 10153-0119
                                               20
                                                        Telephone: (212) 310-8000
                                               21       Facsimile: (212) 310-8007
                                               22
                                                        Attorneys for Defendants Panasonic
                                               23       Corporation, Panasonic Corporation
                                                        of North America, and MT Picture Display
                                               24
                                                        Co., Ltd.2
                                               25
                                               26
                                               27
                                                    2
                                               28     MT Picture Display Co., Ltd. has been dissolved and completed final liquidation proceedings
                                                    in Japan on May 23, 2019.
                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                   11
                                                     Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 13 of 14




                                                1    /s/ John M. Taladay                              /s/ Donald A. Wall
                                                     BAKER BOTTS LLP                                  SQUIRE PATTON BOGGS (US) LLC
                                                2
                                                     JOHN M. TALADAY                                  DONALD A. WALL
                                                3    john.taladay@bakerbotts.com                      Email: donald.wall@squirepb.com
                                                     ERIK T. KOONS                                    1 East Washington Street, Suite 2700
                                                4
                                                     erik.koons@bakerbotts.com                        Phoenix, AZ 85004
                                                5    1299 Pennsylvania Avenue, NW                     Telephone: (602) 528-4005
                                                     Washington, DC 20004-2400                        Facsimile: (602) 253-8129
                                                6
                                                     Telephone: (202) 639-7700
                                                7    Facsimile: (202) 639-7890                        Attorneys for Defendant Technologies
                                                                                                      Display Americas LLC
                                                8
                                                     Attorneys for Defendants Koninklijke Philips,
                                                9    N.V., Philips North America Corporation,
                                                     Philips Taiwan Limited, and Philips do
                                               10
                                                     Brasil, Ltda.
                                               11
                                               12
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13    /s/ Kathy L. Osborn                              /s/ Eliot A. Adelson
                                                     FAEGRE BAKER DANIELS LLP                         KIRKLAND & ELLIS LLP
                                               14
                                                     KATHY L. OSBORN                                  ELIOT A. ADELSON
                                               15    Email: kathy.osborn@FaegreBD.com                 Email: eadelson@kirkland.com
                                                     300 N. Meridian Street, Suite 2700               555 California Street, 27th Floor
                                               16
                                                     Indianapolis, IN 46204                           San Francisco, CA 94104
                                               17    Telephone: (317) 237-0300                        Telephone: (415) 439-1413
                                                     Facsimile: (317) 237-1000                        Facsimile: (415) 439-1500
                                               18
                                               19    JEFFREY S. ROBERTS                               Attorneys for Defendants Hitachi Ltd.,
                                                     Email: jeff.roberts@FaegreBD.com                 Hitachi Displays, Ltd. (n/k/a Japan
                                               20
                                                     3200 Wells Fargo Center                          Display, Inc.), Hitachi Asia, Ltd., Hitachi
                                               21    1700 Lincoln Street                              America, Ltd., and Hitachi Electronic
                                                     Denver, CO 80203                                 Devices (USA), Inc.
                                               22
                                                     Telephone: (303) 607-3500
                                               23    Facsimile: (303) 607-3600
                                               24
                                                     Attorneys for Defendants Thomson SA and
                                               25    Thomson Consumer Electronics, Inc.
                                               26
                                               27
                                               28
                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                 12
                                                      Case 3:07-cv-05944-JST Document 5538 Filed 08/02/19 Page 14 of 14




                                                1                                   E-FILING ATTESTATION
                                                2            I, Christopher M. Curran, am the ECF User whose ID and password are being used to
                                                3   file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of
                                                    the signatories identified above has concurred in this filing.
                                                4
                                                5
                                                6                                                          /s/ Christopher M. Curan
                                                7                                                              Christopher M. Curran

                                                8
                                                9
                                               10
                                               11
                                               12
                   701 Thirteenth Street, NW
                    Washington, DC 20005
White & Case LLP




                                               13
                                               14
                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28
                                                      DEFENDANTS’ OPPOSITION TO MOTION TO VACATE ORDERS AND JUDGMENT CERTIFYING
                                                    SETTLEMENT CLASS, APPROVING SETTLEMENT AND AWARDING ATTORNEYS’ FEES (DKT. 4712,
                                                                                           4717, 4740)
                                                                           Case No. 3:07-cv-05944-JST, MDL No. 1917
                                                                                                  13
